                                                    Case 4:18-cv-01474-HSG Document 116 Filed 08/13/19 Page 1 of 5



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   LYNN H. PASAHOW (CSB No. 54283)
                                               lpasahow@fenwick.com
                                           3   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           4   801 California Street
                                               Mountain View, CA 94041
                                           5   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           6
                                               MATTHEW B. BECKER (CSB No. 291865)
                                           7   mbecker@fenwick.com
                                               ERIC B. YOUNG (CSB No. 318754)
                                           8   eyoung@fenwick.com
                                               CHIEH TUNG (CSB No. 318963)
                                           9   ctung@fenwick.com
                                               FENWICK & WEST LLP
                                          10   555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                          11   Telephone:     415.875.2300
                                               Facsimile:     415.281.1350
                                          12
                                               Attorneys for Plaintiff
F ENWICK & W EST LLP




                                          13   Trina Hill
                       ATTORNEYS AT LAW




                                          14                                    UNITED STATES DISTRICT COURT
                                          15                                   NORTHERN DISTRICT OF CALIFORNIA
                                          16                                          OAKLAND DIVISION
                                          17   TRINA HILL,                                      Case No. 4:18-cv-01474-HSG (KAW)
                                          18                      Plaintiff,                    PLAINTIFF TRINA HILL’S
                                                      v.                                        OPPOSITION TO DEFENDANT’S
                                          19                                                    MOTION IN LIMINE NO. 4
                                                                                                REGARDING EXCLUSION OF “ME
                                          20   GOODFELLOW TOP GRADE,                            TOO” EVIDENCE (DKT. 94)
                                          21                      Defendant.                    Trial Date:   Sept. 9, 2019
                                                                                                Time:         8:30 a.m.
                                          22                                                    Courtroom:    2, 4th Floor
                                                                                                Judge:        Hon. Haywood S. Gilliam, Jr.
                                          23                                                    Filed:        March 6, 2018
                                          24

                                          25

                                          26

                                          27

                                          28
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 4                                                  CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 116 Filed 08/13/19 Page 2 of 5



                                           1           Plaintiff Trina Hill (“Plaintiff”) submits its opposition to Defendant’s Motion in Limine No. 4
                                           2   Regarding Exclusion of “Me Too” Evidence (Dkt. 94). The evidence Defendant seeks to exclude is
                                           3   substantively similar to the subject matter of its Motion in Limine No. 5—compare “[a]llegations of
                                           4   discrimination, harassment, and/or retaliation suffered by other employees . . .” (Dkt. 94 at 2) with
                                           5   “[e]vidence of prior discrimination/harassment/retaliation complaints and/or other lawsuits against
                                           6   Goodfellow . . .” (Dkt. 95 at 3). As such, Plaintiff’s response is similar.
                                           7           Testimony from other employees that have filed grievances over Goodfellow’s conduct is
                                           8   relevant both to Ms. Hill’s claims under Title VII and her claim for punitive damages. That
                                           9   Goodfellow maintained a discriminatory and hostile environment goes directly to whether it is more
                                          10   likely than not that Ms. Hill was the subject of pervasive, harassing, and discriminatory treatment,
                                          11   and ultimately (and reasonably) found it impossible to return to the Chase Center worksite.
                                          12           Evidence is relevant when it tends to make a fact of consequence more or less probable than
F ENWICK & W EST LLP




                                          13   it would be without the evidence. Fed. R. Evid. 401. The mere existence of complaints from Ms.
                       ATTORNEYS AT LAW




                                          14   Monroe and Mr. Amerson make it substantially more likely that Ms. Hill was also the victim of an
                                          15   active policy or a willful indifference to her rights on the jobsite. So, while Defendant’s liability
                                          16   does not depend on the unique facts of other lawsuits or allegations, they are indicative of a racially
                                          17   and sexually charged workplace. But their testimony is singularly relevant, even independent of the
                                          18   merits or posture of their own complaints and pending lawsuits. Ms. Monroe was present for the
                                          19   vast majority of the events that Ms. Hill complains of in her complaint. She witnessed and
                                          20   experienced first-hand the treatment Ms. Hill suffered from Defendant’s supervisors, employees, and
                                          21   third parties. And unless Defendant’s are willing to stipulate that Ms. Hill’s recollection and account
                                          22   of the events that precipitated this lawsuit, Ms. Monroe’s independent recollection is not
                                          23   “cumulative” or a “waste of time” as Defendant suggests. Dkt. 94 at 5. Similarly, Mr. Amerson
                                          24   (Jr.)’s testimony will not only serve to authenticate necessary exhibits at trial, but will substantiate a
                                          25   critical element of Ms. Hill’s timeline: that Defendant told her to remain off the job because there
                                          26   was no flagging work during the day—while moving an uncertified male flagger to perform exactly
                                          27   that job at her gate.
                                          28           Defendant exaggerates the danger of confusion or mini-trials on witnesses’ own claims
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 4                                        1                CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 116 Filed 08/13/19 Page 3 of 5



                                           1   against Goodfellow. The jury is more than capable of processing differing accounts of events from
                                           2   several sources and applying them to the extensive jury instructions the parties have filed. And
                                           3   regardless, the Court can effectively eliminate any risk of prejudice by simply instructing the jury
                                           4   that witnesses’ testimony is evidence for the specific purpose of evaluating the circumstances of Ms.
                                           5   Hill’s claims, not the witnesses’ own claims or concerns.
                                           6          Defendant warns it will “be forced to introduce witnesses and documents for the sole purpose
                                           7   of rebutting these nonparties’ alleged claims of discrimination, harassment and/or retaliation.” Dkt.
                                           8   94 at 4. But according to its description of Ms. Monroe’s and Mr. Amerson Jr.’s complaints, the
                                           9   relevant witnesses (including, in critical part, Katherine Sullivan) are already expected to give
                                          10   testimony. See Declaration of Chieh Tung Ex. 3 at 5. Defendant’s argument on this point obscures
                                          11   the motion’s real purpose: to exclude clarifying and substantiating testimony from those who have
                                          12   experienced Goodfellow’s discriminatory and harassing conduct and were first-person witnesses to
F ENWICK & W EST LLP




                                          13   the events in this case.
                       ATTORNEYS AT LAW




                                          14          The probative value of the evidence concerning Defendant’s own defense substantially
                                          15   outweighs any risk of prejudice that Defendant claims. See Fed. R. Evid. 403. The jury must
                                          16   consider the environment Ms. Hill was working in for her Title VII claims. It must also consider
                                          17   whether Defendant knew of and ignored the harm its conduct could cause to Ms. Hill. In most
                                          18   instances, the evidence addressed in Defendant’s motion will not be prejudicial because it simply
                                          19   provides additional perspectives on the same instances of discrimination that Ms. Hill will testify to,
                                          20   and which Defendant has the opportunity to respond to. The question asked in Rule 403 is whether
                                          21   the prejudiciale evidence presentsed substantially outweighs its probative value. Fed. R. Evid. 403.
                                          22   Here, it does not.
                                          23          Indeed, Ms. Hill’s punitive damages claim requires her to show by a preponderance of the
                                          24   evidence that Defendant’s conduct was malicious, oppressive, or in reckless disregard of her rights.
                                          25   That Defendant had been involved in similar complaints and lawsuits is proof positive that it was
                                          26   under at least constructive knowledge of what actions infringed a worker’s rights. “[A]n employer
                                          27   may be liable for punitive damages in any case where it discriminates in the face of a perceived risk
                                          28   that its actions will violate federal law . . . although egregious conduct could be evidence of intent to
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 4                                       2                CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 116 Filed 08/13/19 Page 4 of 5



                                           1   break the law, such conduct [is] not required to establish punitive damages liability.” Passantino v.
                                           2   Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 515 (9th Cir. 2000) (citations omitted).
                                           3   Although “the purpose of Title VII is served by rewarding employers who adopt anti-discrimination
                                           4   policies . . . it would be undermined if those policies were not implemented, and were allowed
                                           5   instead to serve only as a device to allow employers to escape punitive damages for the
                                           6   discriminatory activities of their managerial employees. Thus . . . an employer must show not only
                                           7   that it has adopted an anti-discrimination policy, but that it has implemented that policy in good
                                           8   faith.” Id. at 517 (citation omitted). The evidence Defendant seeks to exclude will tend to show that
                                           9   Goodfellow’s policies and mechanisms “were not enforced and were used to discourage her from
                                          10   asserting her rights.” Id. The circumstances surrounding the incidents above and others are
                                          11   therefore relevant and critical to establish whether Defendant knew its actions were in violation of
                                          12   Ms. Hill’s statutory civil rights, and conducted themselves in active disregard of those rights.
F ENWICK & W EST LLP




                                          13          The probative value of the evidence even concerns Defendant’s own affirmative defense.
                       ATTORNEYS AT LAW




                                          14   According to its answer (Dkt. 47) and pretrial submissions, Defendant intends to raise the
                                          15   Ellerth/Faragher defense to the jury. The Ellerth/Faragher defense allows an employer to avoid
                                          16   liability for Title VII harassment where (1) the employer did not take any “tangible employment
                                          17   action” against an employee; (2) the employer exercised reasonable care to prevent and correct any
                                          18   harassing behavior; and (3) the plaintiff employee unreasonably failed to take advantage of the
                                          19   preventive or corrective opportunities the employer provides, or to otherwise avoid harm.
                                          20   Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 764–65 (1998); Faragher v. City of Boca Raton, 524
                                          21   U.S. 775, 806–07 (1998). Plaintiff maintains that the defense does not apply because it is limited to
                                          22   situations where harassment occurs outside the scope of employment. See Ellerth, 524 U.S. at 757–
                                          23   76. But in raising it, Defendant is trying to ride two horses: it seeks to raise and instruct the jury on
                                          24   its preventative-measure-based defense, but in the same breath exclude any evidence that might
                                          25   rebut it. Defendant cannot have it both ways. If the Court allows Defendant to present
                                          26   Ellerth/Faragher to the jury, it should open the door for Plaintiff to introduce evidence of its
                                          27   mishandling of unrelated incidents of sexual and racial harassment—including the testimony
                                          28   Defendant seeks to avoid via this motion.
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 4                                       3                 CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 116 Filed 08/13/19 Page 5 of 5



                                           1          The Court should deny Defendant’s motion.
                                           2                                                 Respectfully submitted,
                                           3   Dated: August 13, 2019                        FENWICK & WEST LLP
                                           4

                                           5                                                 By: /s/ Eric B. Young
                                                                                                 Eric B. Young
                                           6
                                                                                                 Attorneys for Plaintiff
                                           7                                                     Trina Hill
                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP




                                          13
                       ATTORNEYS AT LAW




                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 4                                      4                  CASE NO.: 4:18-cv-01474-HSG (KAW)
